DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments with respect to 35 U.S.C. 112(b) rejection of claims 1 and 9-10have been considered and found persuasive, and the rejection has been withdrawn. See detailed reason for allowance below.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Rosenberg (US 2006/0194181) teaches a method of visually correlating text and speech includes receiving a source file; generating, based on the source file, a page display image including a series of text segments, the generating including rendering the series of text segments with a first set of display characteristics; receiving an input signal representing an utterance; processing the received input signal to determine whether at least a portion of a text 
Panec (US 5,957,693) teaches a method for promoting reading in a novice reader and a book to be used in the method. The book includes a story with two texts, one written at a reading level appropriate for a skilled reader and the other written at a lower reading level appropriate for the novice reader. The texts are arranged in alternating sections and each section forms a piece of the story and supplements the preceding section. In the method, the skilled reader and novice reader take turns reading aloud from the book while the other follows along with the words, so that each reader is responsible for reading a substantial portion of the story. The method and the book thus provide for a shared reading experience that is advantageous for encouraging and facilitating the novice reader to learn to read.
The difference between the prior art and the claimed invention is that Rosenberg nor Panec teach subjecting the sound data of following and reading the speech section to interference removal processing by using a sound interference coefficient to obtain second sound data, wherein the sound interference coefficient is determined with the speech section and the first sound data.
	Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Rosenberg and Panec to include subjecting the sound data of following and reading the speech section to interference removal processing by using a sound interference coefficient to obtain second sound data, wherein the sound . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689.  The examiner can normally be reached on Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656